Citation Nr: 1412101	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-36 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for right total knee replacement.

2.  Entitlement to an evaluation in excess of 10 percent for left knee arthritis, prior to December 15, 2009, and an evaluation in excess of 60 percent for left total knee replacement from February 1, 2011.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.




ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to October 1969.

This appeal came before the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Oakland, California, Regional Office (RO) that continued the 10 percent evaluation for left knee arthritis and continued the 30 percent evaluation for right total knee replacement.

During the pendency of this claim, the RO granted service connection for left total knee replacement (previously rated as left knee arthritis associated with post-operative arthromtomies of right knee with mild lateral and anterior posterior instability) with a temporary evaluation of 100 percent assigned from December 15, 2009; an evaluation of 60 percent was assigned from February 1, 2011.  Because the Veteran's claim for an increased rating of the left knee has been continuously on appeal, the period on appeal covers the period of temporary total ratings and the periods of less than total ratings.  However, as a 100 percent rating is the highest rating available, the issue indicated above has been styled to reflect that only those periods during which a total rating was not in effect as on appeal to the Board.

The Board notes that the Veteran submitted additional evidence that has not been considered by the RO.  However, the evidence was accompanied by a written waiver of RO consideration of the evidence from the Veteran's representative, and thus the Board will consider it in making a decision on the merits of the case.  See 38 C.F.R. § 20.1304(c) (2013).

The record before the Board consists of the Veteran's paper claims files and his electronic files. 

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that he is unemployable due to the disabilities currently on appeal, the issue of TDIU is before the Board.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the pendency of this appeal, right total knee replacement has not been manifested by objective, severe painful motion or weakness in the affected extremity; unfavorable ankylosis with flexion between 10 and 20 degrees or worse; nonunion of the tibia and fibula requiring a brace, or any objective lateral instability or recurrent subluxation.

2.  Prior to December 15, 2009, the Veteran's left knee arthritis was manifested by painful motion, limitation of flexion to no worse than 110 degrees, and did not involve two or more major joint groups.

3.  From February 1, 2011, left total knee replacement has been productive of chronic, severe painful motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 percent for right total knee replacement have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5055 (2013).

2.  The criteria for a disability evaluation in excess of 10 percent, prior to December 15, 2009, for left knee arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2013).

3.  The criteria for a disability evaluation in excess of 60 percent, from February 1, 2011, for left total knee replacement have not been met or more nearly approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5055 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For increased rating claims, VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

By correspondence dated in December 2008, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent post-service treatment records has been completed.  The Veteran has not identified any additional outstanding evidence that should be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  In addition, the Veteran has been afforded appropriate VA examinations.  

In sum, the Board also is satisfied that the originating agency has complied with its duty to assist the Veteran in the development of the facts pertinent to these claims.  

Accordingly, the Board will address the merits of the claim.



Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to these disabilities, except as noted below.

Historically, in a June 2007 rating decision, the Veteran was granted service connection for right knee total replacement with a temporary evaluation of 100 percent assigned from December 19, 2006, and an evaluation of 30 percent from February 1, 2008.  He was also granted service connection for left knee arthritis with an evaluation of 10 percent, effective August 4, 2006.

Dr. G.S.T., M.D., submitted a statement dated in January 2008 and March 2008, stating that the Veteran could not comfortably walk for long distances or drive for extended periods of time.  The Veteran also had severe degenerative joint disease (DJD) of his left knee and complained of pain.

A private examination in March 2008 showed pain and swelling in the right knee. 

The Veteran was afforded a VA examination in March 2008 in which he reported severe pain in the right knee despite good range of motion and good alignment of the prosthesis without any evidence of loosening.  His walking distances were limited to a block at a time; he used a cane as a walking aid; he had extreme difficulty with stairs and difficulty driving long distances; he had stiffness and pain all that time, severe as a flare-up with more pain at night.  Physical examination showed that he walked with a slight antalgic component of the right side; slight joint effusion; normal alignment; muscle strength was normal; range of motion of the right knee was 0-120 degrees of flexion essentially pain free, although there was some tenderness to pressure over the right knee; and there was no obvious fatigability, lack of endurance, or loss of range of motion during testing.

A rating decision in April 2008 continued the 30 percent rating for right total knee replacement.

Private treatment records in April 2008 showed advanced DJD in the left knee that was steadily worsening.  In August 2008 the Veteran complained of significant pain in his knees with prolonged sitting and driving; physical examination showed mild antalgic gait to the right, right knee showed full extension, 125 degrees of flexion, no effusion, no warmth, no soft tissue swelling, normal varus/valgus stability in extension but some moderate varus/valgus laxity with associated clunk at 90 degrees of flexion.

The Veteran filed a claim for increased rating evaluations for his service-connected bilateral knees in October 2008.

In response to his claim, the Veteran was afforded a VA examination in January 2009 in which he reported severe pain in his right knee, a feeling of clicking, and was able to do some walking.  He also had severe pain in his left knee, stiffness, grinding, and popping.  He had good range of motion of the left knee although motion, walking, and going up and down the stairs was painful.  Physical examination showed no dermatomal sensory impairment the lower extremities.  Examination of the left knee showed a range of 0-130 degrees, motions somewhat painful near the end range of flexion, no ligamentous laxity of the left knee, joint line tenderness was positive, motor strength was normal, there was no subluxation.  Examination of the right knee showed 0-120 degrees of flexion with clicking of the right knee prosthesis but no feeling of loosening, motions were slightly painful, there was some tenderness to pressure, and alignment and motor strength was good.  There was no significant aggravation of pain during examination and no additional loss of range of motion or obvious fatigability.

In the February 2009 rating decision on appeal, the RO continued the 10 percent rating for left knee arthritis and continued the 30 percent rating for right total knee replacement.

A private treatment record in June 2009 showed antalgic gait more to the left; left knee range of motion was 10-110 degrees flexion, right knee was 5-125 degrees; right knee showed no effusion and no soft tissue swelling; ligamentous examination was normal.  Examination of the left knee showed medial and some lateral joint line tenderness, no knee joint effusion, normal ligamentous examination, mild varus alignment, and normal neurocirculatory examination.

A private treatment record in August 2009 showed that the Veteran reported pain in both knees.  On physical examination he walked with a normal gait.

Private treatment records show that the Veteran had a left total knee replacement in December 2009.

A private treatment record in June 2010 showed that both knees were somewhat painful.  Physical examination showed stable gait with a light steppage component to the left; range of motion was 0-120 degrees of flexion on the right; 5-110 degrees flexion on the left, and normal stability in extension.

A private treatment record in January 2011 showed pain in both knees.  Physical examination showed full extension and at least 130 degrees of flexion in both knees, click to varus and valgus stress in flexion bilaterally, and normal stability in extension.

The Veteran was afforded a VA examination in September 2013 in which he reported chronic right knee pain with walking, sitting, and instability; he noted chronic pain in the left knee with walking and sitting.  He reported flare-ups of pain 2-3 times a month if he twisted the knee accidentally.  Physical examination showed range of motion for the right knee 100 degrees of flexion with painful motion starting at 100 degrees, right knee extension to 10 degrees with painful motion starting at 10 degrees, left knee flexion to 110 degrees with painful motion starting at 110 degrees, left knee extension to 5 degrees with painful motion starting at 5 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions with post-testing right knee flexion to 100 degrees and extension to 10 degrees; left knee post-testing flexion was to 100 degrees and extension to 5 degrees.  Functional loss or impairment after repetitive use included less movement than normal.  Muscle strength and instability testing was normal.  Examination revealed no anterior, posterior, or medial-lateral instability in either knee.  

Legal Criteria 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Traumatic arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent disability rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Diagnostic Code 5262 provides a 40 percent rating for nonunion of the tibia and fibula, with loose motion, requiring a brace.  A 30 percent rating is provided for malunion of the tibia and fibula with marked knee or ankle disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

Diagnostic Code 5055 provides criteria for evaluating impairment arising from the prosthetic replacement of a knee joint.  For one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).

Ankylosis of a knee warrants a 30 percent evaluation if it is at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  A 40 percent evaluation is warranted if the ankylosis is in flexion between 10 and 20 degrees.  A 50 percent evaluation is warranted if the ankylosis is in flexion between 20 and 45 degrees.  A 60 percent evaluation is warranted where there is ankylosis of the knee, in an extremely unfavorable position, in flexion at an angle of 45 degrees or more. 38 C.F.R. § 4.71a, Diagnostic Code 5256.

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The removal of semilunar cartilage warrants a 10 percent rating if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5263, a genu recurvatum, an acquired, traumatic deformity with demonstrated weakness and insecurity in weight bearing warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel has also held that separate ratings may be assigned for disability of the same joint under Diagnostic Codes 5260 (for limitation of flexion) and 5261 (for limitation of extension).  VAOGCPREC 9-2004 (September, 2004). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Throughout the rating period on appeal, the Veteran's right total knee replacement has been rated as 30 percent disabling under Diagnostic Code 5055.  As noted above, prior to December 15, 2009, the Veteran's left knee arthritis was rated as 10 percent disabling under Diagnostic Code 5003.  Since February 1, 2011, the Veteran's left total knee replacement has been rated as 60 percent disabling under Diagnostic Code 5055.  

Upon review of the lay and medical evidence, the Board finds that the impairment of the right total knee replacement does not warrant more than the currently assigned rating of 30 percent rating under Diagnostic Code 5055.  Although the Veteran has reported severe pain in his right knee during this rating period and that he uses a cane, the evidence does not show objective findings of severe pain on testing and muscle strength testing has been normal.  To this point, the March 2008 VA examination showed normal muscle strength and range of motion of the right knee was 0-120 degrees of flexion essentially pain free; there was no obvious fatigability, lack of endurance, or loss of range of motion during testing.  Further, VA examination in January 2009 showed motions were slightly painful and alignment and motor strength was good; there was no significant aggravation of pain during examination and no additional loss of range of motion or obvious fatigability.  VA examination in September 2013 showed range of motion for the right knee 100 degrees of flexion with painful motion starting at 100 degrees, right knee extension to 10 degrees with painful motion starting at 10 degrees, and muscle strength and instability testing was normal.  While the Board has considered the Veteran's subjective complaints, and acknowledges that he is competent to describe symptoms such as pain, the Board ultimately places more probative weight on the objective clinical findings of these VA examiners.  Accordingly, the Veteran's symptoms do not more nearly reflect severe painful motion or weakness in the affected extremity as is required for the next higher 60 percent evaluation under Diagnostic Code 5055. 

The Board also finds that the left knee arthritis does not warrant more than the currently assigned 10 percent rating, prior to December 15, 2009, under Diagnostic Code 5003.  The only rating available for limited motion of one major joint under Diagnostic Code 5003 is 10 percent.  As noted above, a 20 percent rating under Diagnostic Code 5003 is warranted in the absence of limitation of motion involving of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  As the Veteran has been shown to have limited motion, and his condition does not involve two or more joints, a 20 percent rating pursuant to Diagnostic Code 5003 is not warranted.  

The Board has also considered whether the Veteran's right total knee replacement and left knee arthritis (prior to December 15, 2009) warrant higher evaluations under any other provisions of the rating schedule.  However, neither the lay nor the medical evidence reflects that separate evaluations are warranted or that the Codes otherwise applicable to the knee (Diagnostic Codes 5256 - 5263) reflect schedular ratings in excess of those assigned.  

In this regard, the Board recognizes that the Veteran has described feelings of instabilities in his knees.  However, VA examination has consistently revealed no objective findings of either instability or subluxation so as to warrant an evaluation of either knee under Diagnostic Code 5257.  While the Board again acknowledges that the Veteran is competent to describe his symptoms, the Board places more weight on the consistent findings of the competent health care specialists, who have repeatedly found no objective evidence of instability.

Finally, beginning in December 2009, the Veteran underwent a left total knee replacement.  As stated previously, Diagnostic Code 5055 provides for a 100 percent rating for one year following prosthetic knee implantation.  38 C.F.R. § 4.71a.  The Veteran's 100 percent rating is in compliance with the directives of Diagnostic Code 5055.

Also as previously stated, Diagnostic Code 5055 provides for a 60 percent rating for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  A rating in excess of 60 percent under Diagnostic Code 5055 is warranted only for one year following prosthetic knee implantation.  As the Veteran's left knee replacement surgery was more than one year ago, a 100 percent rating is not warranted under this Code.  A review of the Codes otherwise applicable to the knee (Diagnostic Codes 5256 - 5263) reflects that a schedular rating in excess of 60 percent is not provided for under such Codes.

Accordingly, as there are no applicable schedular ratings available, other than under 5055, the Board finds that a rating in excess of 60 percent for the period from February 1, 2011, is not warranted. 

While the Veteran is competent to report that his knee disabilities are worse than presently evaluated, whether a disability is sufficient to meet the schedular criteria for the assignment of a higher (or separate) evaluation is a factual determination.  Although the Veteran believes he meets the criteria for higher disability ratings, his complaints and the medical findings do not meet the schedular requirements for evaluations higher than those assigned, as explained and discussed above.  The Board has concluded that the medical evidence, prepared by skilled professionals, is more probative of the degree of disability.  Therefore, the Board finds that increased evaluations are not warranted at any time during the rating period on appeal based on the application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. 202 (1995).

Consideration has been given to assigning additional staged ratings; however, at no time during the period in question has the disabilities warranted higher ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the Veteran warrants separate compensable evaluations based on his residual scars.  The record, however, does not demonstrate that the criteria for separate compensable evaluations for such scars have been met. 

Finally, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In the case at hand, the manifestations of the disabilities are contemplated by the schedular criteria.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

In reaching the foregoing determinations, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable because the preponderance of the evidence is against the claims.  Gilbert, 1 Vet. App. 49, 54.



ORDER

Entitlement to an evaluation in excess of 30 percent for right total knee replacement is denied.

Entitlement to an evaluation in excess of 10 percent for left knee arthritis, prior to December 15, 2009, and an evaluation in excess of 60 percent for left total knee replacement from February 1, 2011, is denied.


REMAND

The issue of TDIU has been reasonably raised by the record; specifically, in the Veteran's September 2013 VA examination he reported that he had to stop working because of pain in both knees.  Crucially, as noted in the Introduction above, the United States Court of Appeals for Veterans Claims has held that TDIU is encompassed in a claim for increased rating or the appeal of an initial rating when such is reasonably raised in the record.  See Rice, 22 Vet. App. 447. 

The Veteran has not yet been notified as to how to substantiate a claim for TDIU.  As the issue of TDIU may require further development based on what information the Veteran submits, the Board finds that a remand is necessary prior to the its consideration of the issue. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information. 

2.  Schedule the Veteran for an appropriate VA examination for his claim for entitlement to TDIU.  The claims file should be provided to the appropriate examiner for review.  The examiner should elicit a history from the Veteran regarding his employment and examine the Veteran thoroughly.  The examiner should then render an opinion as to whether the Veteran is precluded solely by reason of his service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  The examiner is advised that only symptoms related to the Veteran's service-connected disabilities should be considered in determining whether the Veteran is precluded from obtaining and maintaining employment.  Symptoms related to nonservice-connected disabilities or circumstances should not be considered in this determination. 

The examiner should explain the reasons behind any opinions provided.

3.  After the above development is completed, adjudicate the TDIU claim.  If the benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case regarding the issue of entitlement to TDIU and advise the Veteran of the procedural requirements to continue an appeal of that issue.  If, and only if, a substantive appeal is timely filed, the issue should be certified to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


